Name: Council Directive 68/297/EEC of 19 July 1968 on the standardisation of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles
 Type: Directive
 Subject Matter: organisation of transport;  oil industry;  land transport;  taxation;  European Union law;  tariff policy
 Date Published: 1968-07-23

 Avis juridique important|31968L0297Council Directive 68/297/EEC of 19 July 1968 on the standardisation of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles Official Journal L 175 , 23/07/1968 P. 0015 - 0016 Finnish special edition: Chapter 9 Volume 1 P. 0008 Danish special edition: Series I Chapter 1968(II) P. 0307 Swedish special edition: Chapter 9 Volume 1 P. 0008 English special edition: Series I Chapter 1968(II) P. 0313 Greek special edition: Chapter 07 Volume 1 P. 0098 Spanish special edition: Chapter 07 Volume 1 P. 0111 Portuguese special edition Chapter 07 Volume 1 P. 0111 COUNCIL DIRECTIVE of 19 July 1968 on the standardisation of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles (68/297/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 75 and 99 thereof; Having regard to the Council Decision 1 of 13 May 1965 on the harmonisation of certain provisions affecting competition in transport by rail, road and inland waterway, and in particular Article 1 (b) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 2; Having regard to the Opinion of the Economic and Social Committee 3; Whereas the adoption of a common transport policy calls for the establishment of common rules for international transport to or from the territory of a Member State, or passing across the territory of one or more Member States; Whereas the establishment of these common rules should also include standardisation of the provisions concerning the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles; Whereas, in order to harmonise conditions of competition between carriers in the various Member States: - the minimum quantity of fuel admitted duty-free should be specified, and the conditions for duty-free admission of additional quantities should be laid down; - the provisions applicable in a Member State concerning the duty-free admission of fuel should be the same irrespective of the Member State in which the vehicle is registered; Whereas, in order to avoid abuses in respect of fuel imported duty-free, special provisions should be made with regard to frontier zones; HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall, acting in accordance with this Directive, standardise provisions regarding the duty-free admission of fuel contained in fuel tanks of commercial motor vehicles registered in a Member State and travelling across common frontiers between Member States. Article 2 For the purposes of this Directive "commercial motor vehicle" means any motorised road vehicle which in construction and equipment is suitable and intended for the carriage, with or without remuneration: (a) of more than nine persons including the driver; (b) of goods. Article 3 1. With effect from 1 February 1969 at the latest, Member States shall admit duty-free a quantity of fifty litres of motor fuel. 2. Whenever a major approximation of national systems of diesel fuel taxation is undertaken, the Council, acting unanimously on a proposal from the Commission, shall specify the quantity of fuel which Member States shall admit duty-free in excess of the quantity specified in paragraph 1. The Council shall, following the same procedure, take a decision concerning the duty-free admission of all of the fuel contained in the normal fuel tanks of commercial motor vehicles, once differences in the 1OJ No 88, 24.5.1965, p. 1500/65. 2OJ No 28, 17.2.1967, p. 459/67. 3OJ No 42, 7.3.1967, p. 618/67. aforesaid systems of taxation have been sufficiently reduced. 3. Each Member State may admit duty-free quantities of fuel in excess of the quantities admissible pursuant to the provisions of paragraphs 1 and 2. 4. Quantities of fuel specified by a Member State pursuant to any of the foregoing paragraphs shall be the same irrespective of the Member State in which the commercial motor vehicle is registered. Article 4 In no case may measures adopted by a Member State pursuant to this Directive be less favourable than those applied by that Member State to commercial motor vehicles registered in third countries and travelling across common frontiers between Member States. Article 5 1. Each Member State may, after consulting the Commission, limit the quantities admitted duty-free in pursuance of Article 3 (2) as regards commercial motor vehicles performing international transport operations into its frontier zone to a depth not exceeding twenty-five kilometres as the crow flies. 2. Quantities of fuel specified by a Member State pursuant to paragraph 1 shall be the same irrespective of the Member State in which the commercial motor vehicle concerned is registered. Article 6 Member States shall inform the Commission of the measures taken to implement this Directive. Article 7 This Directive is addressed to the Member States. Done at Brussels, 19 July 1968. For the Council The President O.L. SCALFARO